                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION
                                  CASE NO. 3:16-cv-00695-GCM


BARONIUS PRESS, LTD.,                              )
                                                   )
           Plaintiff,                              )
                                                   )      CONSENT PROTECTIVE ORDER
v.                                                 )    REGARDING DEPOSITION TESTIMONY
                                                   )           OF BRENT KLASKE
SAINT BENEDICT PRESS LLC,                          )
                                                   )
           Defendant.                              )

                                                   )

           IT IS HEREBY stipulated and agreed, by and between Plaintiff Baronius Press, Ltd.,

Defendant Saint Benedict Press LLC, and Mr. Brent Klaske, a non-party, that deposition testimony

by Mr. Klaske in this matter is subject to this consent protective order. Pursuant to FED. R.

CIV. P. 26(c), the Court determines there is good cause to enter this consent protective order.

           THEREFORE, WITH THE            CONSENT OF        THE   PARTIES,     IT IS ORDERED,

ADJUDGED, AND DECREED that upon proper service of a valid subpoena to Mr. Klaske, he is

ordered to give deposition testimony in this matter subject to the following terms and conditions:

           1.      The Defendant agrees that Mr. Klaske’s deposition testimony in this matter does

not violate the terms of any non-disclosure or confidentially agreement that the Defendant may

have with Mr. Klaske. The Defendant agrees it will not pursue any claims against Mr. Klaske

pertaining to the disclosure of confidential information which arise from his deposition testimony

in this matter.

           2.      Except as provided in paragraph 1, the Defendant reserves all rights against Mr.

Klaske pertaining to disclosure of confidential information made outside of his deposition

testimony in this matter. Mr. Klaske reserves all defenses to such claims.



{C0236998.1}
           3.    The Plaintiff, the Defendant, and Mr. Klaske agree that questioning of Mr. Klaske

during his deposition will be limited to the approved topics identified in the list attached hereto

as Exhibit A and incorporated by reference. The parties shall not inquire into any topics which

are listed as disapproved under Exhibit A. The Plaintiff, the Defendant, and Mr. Klaske have

each reviewed Exhibit A and agree that the approved topics listed therein do not require Mr.

Klaske to testify regarding confidential information. Mr. Klaske may refuse to answer any question

which deviates from the topics listed in Exhibit A. In the event that questioning by the Plaintiff

deviates from the topics in Exhibit A, either the Defendant or Mr. Klaske may terminate the

deposition and the deposition shall only resume upon order of the Court.

           4.    The Plaintiff and the Defendant agree that only the Plaintiff’s counsel (and not

Paul Kejik or any other representative of the Plaintiff or any third person), will be present at the

deposition of Mr. Klaske, either personally or remotely on behalf of the Plaintiff. The deposition

transcript and exhibits shall be marked as “Confidential” and, as to Plaintiff, “For Attorneys’ Eyes

Only.” The Defendant’s representative may be present at the deposition and will be permitted to

review the deposition transcript and exhibits.

           5.    The ultimate disposition of protected materials shall be subject to a final order

from the Court upon completion of the litigation.




                [This space intentionally left blank. Signatures appear on page 3 of 3.]




{C0236998.1}                                 Page 2 of 3
                                Signed: October 24, 2018




CONSENTED TO:



/s/ Mark W. Ishman                           /s/ Kristin G. Garris
Mark W. Ishman                               Kristin G. Garris
N.C. Bar No. 27908                           N.C. State Bar No. 38767
Ishman Law Firm, P.C.                        Tannenbaum Helpern Syracuse &
9660 Falls of Neuse Road, Suite 138-350      Hirschtritt LLP
Raleigh, NC 27615                            900 Third Avenue
Counsel for the Plaintiff                    New York, New York 10022
                                             Counsel for the Plaintiff

/s/ Luke J. Farley, Sr.                      /s/ Jonathan E. Buchan
Luke J. Farley, Sr.                          Jonathan E. Buchan
N.C. Bar No. 41229                           N.C. Bar No. 8205
Conner Gwyn Schenck PLLC                     Essex Richards, P.A.
3141 John Humphries Wynd                     1701 South Boulevard
Raleigh, NC 27612                            Charlotte, NC 28203
Counsel for Brent Klaske                     Counsel for the Defendant




{C0236998.1}                         Page 3 of 3
                                             EXHIBIT A

                           APPROVED AND DISAPPROVED TOPICS
                          FOR DEPOSITION OF MR. BRENT KLASKE


APPROVED TOPICS:

      1. Mr. Klaske’s employment history prior to working for the Defendant, including his
         employment with TAN Books during its Ch. 11 bankruptcy proceeding. The
         Plaintiff may ask freely questions about this topic.

      2. Mr. Klaske’s employment with the Defendant.

      3. St. Benedict Press LLC:

               a. Managerial structure of the Defendant during the time Mr. Klaske was
                  employed by the Defendant, including who was in charge of the company
                  and who made managerial decisions; and

               b. Companies related to the Defendant.

      4. The book titled Fundamentals of Catholic Dogma:

               a. All matters related to the publication rights

               b. Publication history

               c. Preparation of derivative works, corrections, etc.

               d. Sales history

               e. Sales practice outside the United States

               f. Accounting.

      5. Whether Mr. Klaske has knowledge whether Mr. Patrick Madrid ever wrote the
         preface to Fundamentals of Catholic Dogma for the Defendant, and if so, when
         did the Defendant receive the preface; and whether there was any
         correspondence between the Defendant and Patrick Madrid regarding the
         preface. No other questions regarding Mr. Madrid other than these two topics are
         allowed.

      6. Any documents provided in this litigation by either the Plaintiff or the Defendant
         that relate directly to the above topics, subject to compliance with the Consent
         Protective Order in this case, with particular attention to the “confidentiality” and
         “attorneys eyes only” provisions of that Order.



{C0236977.1}                                Page 1 of 2
DISAPPROVED TOPICS:

       The parties are expressly prohibited from questioning Mr. Klaske on any of the
following topics:

               1.   Contractors, their rates, details etc., including specifically Mr. Patrick
                    Madrid (other than as provided above in paragraph 5 of the approved
                    topics);

               2.   Copyright - royalty rates, amounts paid for copyright;

               3.   Advertising costs;

               4.   Employees’ salaries;

               5.   Taxes paid;

               6.   Research channels;

               7.   Names, contact details, prices etc. of wholesale customers; and

               8.   Names, contact details, prices etc. of retail customers.




{C0236977.1}                                  Page 2 of 2
